JOHNSON, Judge,
dissenting:
I am obliged to dissent. The decision of the majority subverts the legislative intent of the Pennsylvania No-fault Act1 by extending basic loss provisions, 40 P.S. § 1009.-111(c)(1), to allow recovery by the no-fault insurer for payment of those benefits to the victims.
The clear policy of this Commonwealth when the legislature passed the No-fault Motor Vehicle Act was to develop a statewide motor vehicle insurance system which assured victims payment of certain basic loss benefits and reduced or eliminated the need for law suits except in cases of serious injury. 40 P.S. § 1009.102. The legislature restricted potential plaintiffs to those suffering statutorily described serious injury to decrease the number of law suits. Those able to sue under the statute are precluded from recovering for some damages and neither the victim nor his no-fault carrier may recover the damages paid as basic loss benefits.
The majority and Nationwide derive their assertion that this claim is subject to subrogation from the Delaware Motor Vehicle Act, Del. Code Ann. tit. 21 § 2118(1977). Section 2118(f) allows an insurer, who is required to pay first party benefits, to recover the amount of those benefits from the tort-feasor. The Delaware No-Pault statute being *50additive rather than basic provides for certain payments to the victim of an automobile accident regardless of negligence while retaining traditional tort recovery. Subrogation rights are provided to the insurer providing benefits, subject to certain limitations not relevant here. 21 Del. Code Ann. § 2118(f). Unlike the Delaware Statute, Pennsylvania abolished tort liability, with certain exceptions, when an accident occurs within the state. 40 P.S. § 1009.-301. Section 301 of the Pennsylvania No-Fault Act (40 P.S. § 1009.301), abolishes a tort-feasor’s tort liability for economic damage except for amounts in excess of money paid to a victim as basic loss benefits.
The Pennsylvania No-fault law provides:
Rights and duties of obligors.
(a) Reimbursement and subrogation.—
(1) Except as provided in paragraphs (2) and (3) of this subsection, an obligor:
(A) does not have and may not contract, directly or indirectly, in whole or in part, for a right of reimbursement from or subrogation to the proceeds of a victim’s claim for relief or to a victim’s cause of action for non-economic detriment; and
(B) may not directly or indirectly contract for any right of reimbursement based upon a determination of fault from any other obligor not acting as a reinsurer for no-fault benefits which it has paid or is obligated to pay as a result of injury to a victim.
40 P.S. § 1009.111(a)(1).
This language obviously expresses the policy of the Commonwealth of Pennsylvania that insurers providing security under the Act do so without recourse to fault-based subrogation. Id. Under Section 111 of the Pennsylvania No-fault Act (40 P.S. § 1009.111) an insurer’s right of subrogation is preserved only where payment has been made by the insurer to its insured in an amount in excess of basic loss benefits. Brunelli v. Farelly Bros., 266 Pa. Super. 23, 402 A.2d 1058 (1979). However, Nationwide made no payments in excess of basic loss benefits.
*51This action requires a conflict of laws analysis since the two “no-fault” acts deviate on the issue of subrogation of no-fault benefits paid. Since there is no statutory guidance, a determination of which state’s law should apply to the case before us is required.
The Pennsylvania Supreme Court adopted the “contacts” test for resolving conflicts of law in Griffith v. United Airlines, 416 Pa. 1, 203 A.2d 796 (1964). Under Griffith, we are required to apply the law of the jurisdiction with the most significant relationship with the occurrence and the parties.2 To determine the forum with the most significant relationship, reference must be made to the place of the injury, the domicile of the parties, and the “place where the relationship between the parties is centered.” Griffith, 416 Pa. at 15, 210 A.2d at 802. In this case, these contacts would call for the application of Pennsylvania law: the place of the injury, the domicile of the tort-feasor, and the place where the relationship of the parties is centered are all in Pennsylvania.
However, the Griffith test is not merely one of “counting the contacts”. A decision on a choice of law must also be made with reference to the policies underlying the differences in the law. While the Delaware law has as one of its purposes the compensation of victims for economic loss, the Delaware Motorists Protection Act by allowing recovery against tort-feasors, would result in premium differentials based on accident fault experience. This is inconsistent with the policies of no-fault compensation. See, Eugene F. Scoles and Peter Hay, Conflict of Laws § 17.44, n. 9 (1982).
Pennsylvania, on the other hand, has a legislatively declared policy against the fault based subrogation allowed under Delaware law. See also, Automobile Underwriters *52Inc. v. Erie Insurance Group, 30 Pa.D. & C.3d 152 (1983). The result of Pennsylvania’s policy is to evenly distribute the premium burden on the driving population without regard to fault. Application of the subrogation provision of the Delaware Motorists Protection Act, 21 Del.Code Ann. § 2118(f) would frustrate this purpose if applied to Pennsylvania insured drivers and ultimately to Pennsylvania insurers. It would redistribute the burden of providing benefits in a way not contemplated by the Pennsylvania Act. It is self-evident that tort exemptions in reality finance no-fault benefits.
I would find that § 40 P.S. 1009.111(c)(1) does not encompass subrogation and therefore would not reach the applicability of section 2118(f) of the Delaware Motorists Protection Act. I would find that Nationwide’s cause of action fails since subrogation actions of this character are contrary to the law of the Commonwealth. I would affirm the judgment of the trial court.
Accordingly, I dissent.

. Act of July 19, 1974, P.L. 489, No. 176, Art. I, § 101, repealed by Act of February 12, 1984, P.L. 26, No. 11, § 8(a), effective October 1, 1984.


. We note parenthetically, that in Delaware, where, as previously noted, tort law applicable to automobile accidents has not been abolished, the “contacts” test espoused by such cases as Griffith, supra, has been rejected and Delaware continues to adhere to the traditional rule of lex loci delicti, the law of the place of injury controls. Friday v. Smoot, 58 Del. 488, 211 A.2d 594 (1965); Thornton v. Carroll, 490 F.Supp. 455 (Del. 1980).